Citation Nr: 1540875	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for mechanical thoracolumbar muscle strain prior to September 23, 2013. 

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 

3.  Entitlement to an effective date earlier than May 7, 2011, for the grant of service connection for left lower extremity radiculopathy.

4.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to August 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that granted service connection and an initial noncompensable rating for thoracolumbar muscle strain, effective August 9, 2006. 

In a May 2011 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  In September 2012, the Veteran withdrew the request for a hearing.  38 C.F.R. § 20.704(e)(2015).  

In August 2013, the Board remanded the claim for further development.  

In July 2014, the Board granted an initial 10 percent rating for mechanical thoracolumbar muscle strain prior to September 23, 2013 and a 20 percent rating from September 23, 2013.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In April 2015, the Court remanded the appeal for action consistent with the terms of a Joint Motion for Partial Remand, which vacated that portion of the July 2014 decision that denied an initial rating in excess of 10 percent for the thoracolumbar spine disability prior to September 23, 2013.  The remainder of the Board's decision was not disturbed.

The issue of entitlement to service connection for radiculopathy of the right lower extremity has been raised in an August 2015 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional procedural documents and argument but no additional evidence relevant to the issues herein decided.  

The issues of service connection for an acquired psychiatric disorder and entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy; entitlement to an effective date earlier than May 7, 2011, for the grant of service connection for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to September 23, 2013 the Veteran's thoracolumbar spine disability manifested with muscle spasms and abnormal gait and limitation of flexion functionally limited to no worse than 45 degrees on repetition due to pain; and without objective neurological complications. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent, and no higher, for mechanical thoracolumbar muscle strain prior to September 23, 2013, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a thoracolumbar spine disability.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2015).  In so providing, the Court held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); see also Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  Thus, because a timely notice provided in August 2006 before the grant of service connection for the lumbar spine disability was legally sufficient, VA's duty to notify in this case is satisfied.  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records as well as post-service private and VA records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence is necessary for a fair adjudication of the claim that has not been requested or obtained.   
 
The Veteran was afforded VA examinations in November 2006, December 2009 with an addendum in January 2010, May 2011, and September 2013.  In correspondence in November 2012 and April 2014, the Veteran's representative challenged the adequacy of the December 2009, May 2011, and September 2013 VA examinations.  However, neither the Veteran nor his representative alleged that the clinical observations during examination were erroneous but only that the results were inadequate for rating purposes or erroneously applied.  As the issue now before the Board is the proper rating prior to September 23, 2013, additional VA examinations would not be relevant.  Moreover, the Veteran was provided the opportunity to provide records of private treatment, examination, and opinions, and those identified records have been associated with the claims file.  The Board finds that the VA and private examination reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Board is also satisfied as to substantial compliance with its August 2013 remand directives.  This included scheduling the Veteran for another VA examination, which was accomplished in September 2013.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records.  These records were obtained and associated with his Virtual VA paperless claims file.  Finally, as directed by the remand, the AOJ readjudicated the Veteran's initial rating claim in the January 2014 supplemental statement of the case.  Thus, the Board finds that there has been substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Analysis

In February 2010, the RO granted service connection and a noncompensable rating for thoracolumbar muscle strain, effective August 9, 2006, the date of receipt of the claim for service connection.  

In July 2014, the Board granted an initial rating of 10 percent for the entire appeal period prior to September 23, 2013, and a 20 percent rating thereafter.  

The Veteran contends that his thoracolumbar spine disability was more severe than was contemplated by the 10 percent rating.  Specifically, in correspondence in November 2012, April 2014, and August 2015, the Veteran contended that prior to September 23, 2013, his disability manifested with muscle spasms with guarding and antalgic gait, that limitation of spinal motion should be measured from the point of onset of pain, and that insufficient consideration was provided for increased dysfunction during episodes of flare-up pain.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).   Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Also, the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85(2010).

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V (2015). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As the record does not contain lay or medical evidence of incapacitating episodes as defined in the regulation, these criteria are not applicable in this case.  

Throughout the period of the appeal, the Veteran obtained primary care at VA clinics.  In July 2006, a VA physician noted that the Veteran was starting a cleaning business and requested a note from the physician that he was well and able to do so.  The physician noted that the Veteran experienced pain in the left posterior shoulder and scapula and mild mid-thoracic pain with tenderness in the area of T5-8.  X-rays showed mild levoscoliosis with convexity to the left at T-9.  The clinical assessment was mild scoliosis with associated thoracic pain.  In August 2006, clinicians prescribed a medication for muscle spasms that continued to be refilled throughout the period of the appeal.  

At a VA examination in November 2006, a VA examiner (an orthopedic surgeon) noted a review of the claims file and the Veteran's history of service-connected residuals of left shoulder dislocations.  The Veteran reported periscapular back pain and weakness, and moderate muscle spasms in this area that were often severe enough to restrict movement.  He denied limitations in standing and walking and did not use assistive devices.  He reported no limitations in activity except for moderate limitations in exercise and prohibition of playing sports.  The examiner noted that X-rays of the lumbar spine showed mild dextroscoliosis centered on L3 but no significant degenerative changes.  

In a statement enclosed with a January 2008 substantive appeal, the Veteran contended that the damage to his left shoulder included the long thoracic nerve that caused pain and numbness in upper back muscles.  

In May 2009, the Veteran reported that he used medication for muscle spasms once a week or less and only at night to help sleep.  The file contains records of private chiropractic treatment on four occasions in June and July 2009 with reports and therapy for low back muscle discomfort.  The therapist noted no radiating pain but rather only muscle numbness, tingling pain, and fatigue. 

Private chiropractic treatment records dated in July 2009 reflect findings of muscle spasms and tenderness in the bilateral thoracic paraspinal areas as well as the right lumbar paraspinals.

In October 2009, a VA physician examined the Veteran's shoulder and cervical spine but made some observations relevant to the lower spine.  The physician noted there was no abnormal posture or thoracolumbar ankylosis and, no muscle spasms responsible for abnormal gait or contour.  Lower extremity muscle tone, reflex, and sensation were normal.  The Veteran reported lost time from work because of his shoulder and neck, but not because of his mid and lower back. 

At a VA examination in December 2009, an examiner noted a review of the claims file and examined the Veteran with attention to the thoracolumbar back pain.  The Veteran reported that he had experienced the pain for many years and that it had become progressively more severe.  The Veteran described the pain as non-radiating but constant, mild to moderate, with fatigue in the legs.  The Veteran denied any incapacitating episodes, did not use support devices, and could walk one to three miles and stand for 20-30 minutes.  The Veteran reported pain flare-ups during cold weather and exertion that lasted one to two weeks.  He described the flare-up impairment as just avoidance of certain activities.  The Veteran reported that he continued to operate a seasonal cleaning business and also reported injuries in the past year at his job at a meat packing plant and in a motor vehicle accident. 

On examination, the physician noted a normal gait, but a slow walk, and discomfort while sitting.  There were no abnormal spinal curvatures.  The physician did not observe muscle spasms.  Range of motion was 85 degrees flexion, 30 degrees extension, 20 degrees right and left lateral flexion and 30 degrees right and left rotation, all with mild pain.  On four additional repetitions, pain began at 45 degrees and flexion was limited to 70 degrees due to pain and fatigue.  Including this reduced flexion, the combined range of motion was 200 degrees.  The physician noted that motion was mildly painful during the examination but he could not predict additional loss of function during flare-ups.  A straight leg test for radiculopathy was negative, and there were no reports by the Veteran or notations by the physician of neurological complications such as bowel or bladder dysfunction.  The physician cited earlier imaging studies of the lumbar and thoracic spine that were normal.  

The Veteran continued receiving VA outpatient treatment in 2009 and 2010.  In May 2010, a VA primary care physician noted the Veteran's report of worsening low back pain after the accident at the meat packing plant with thoracic muscle cramping and spasms that caused limping and numbness of the left leg. 

In September 2010, the Veteran was examined by a private physician in a pain clinic.  The physician referred to an incomplete VA magnetic resonance image of the lumbar spine obtained in July 2010 as showing mild degenerative lower lumbar spondylosis at L3-4 and L4-5.  The Veteran reported that he had experienced low back pain since January 2010 with no specific onset or trauma but with numbness and weakness in the lower extremities.  The physician noted a non-antalgic gait but difficulty standing on a single leg. 

At a VA examination in May 2011, an examiner did not review the claims file or the treatment records, but noted the Veteran's report of worsening and more frequent episodes of back pain, difficulty sitting and standing for extended time, and walking more than one mile.  Medication provided little relief.   The Veteran reported flare-ups of low back pain weekly lasting several hours caused by movements of his left arm and bending, lifting, or twisting.  The Veteran reported that he had not worked since 2009 because he could not find the right job.  The examiner noted a history of spinal pain, muscle spasms, stiffness, and weakness with radiating pain to the legs and feet.  On examination, the examiner noted an antalgic gait.  Posture was normal and there was no abnormal contour.  The examiner did not observe muscle spasms during the examination.  Range of motion was 85 degrees flexion, 25 degrees extension, 30 degrees right and left lateral flexion, and 30 and 25 degrees right and left rotation respectively with pain on motion.  The combined range of motion was 225 degrees.  There was no additional loss of function on repetition.  There was no loss of sensation in the lower legs, but there was some muscle weakness in flexion of the left hip and knee.   

In May 2012, a VA neurosurgeon noted that he had seen the Veteran earlier in the year and had not observed any symptoms related to the lumbar spine.  Previous electrodiagnostic testing was unremarkable.  However the Veteran reported worsening lower leg symptoms but no bowel or bladder dysfunction.  The Veteran was not using pain medication and walked independently with no assistive devices.  There was a full range of motion of the neck and back and full strength in both lower extremities but with mild loss of sensation in the left foot.  A concurrent magnetic resonance image showed foraminal stenosis at L4-5 but no other findings.

In correspondence in November 2012, the Veteran's representative challenged the interpretation of the 2009 and 2011 examination results.  The Veteran contended that in 2009, the limit of range of motion on repetition should not be 70 degrees but rather 45 degrees where the examiner noted the onset of pain consistent with the principles of DeLuca.  The Veteran further noted that the 2011 examiner noted objective evidence of pain on motion but failed to note at what point it manifested, thus invalidating the results.  The Veteran also asserted that due to his report of worsening pain, it was not possible for his range of flexion to improve from 45 degrees to 85 degrees and was likely even more limiting.  

Resolving all doubt in favor of the Veteran, the Board finds that a rating of 20 percent, but not higher, for mechanical thoracolumbar muscle strain is warranted for the entire appeal period that is prior to September 23, 2013. 

The Veteran is competent to report on his observable symptoms such as pain, muscle spasms, flare-ups on certain exertional activities, and the use of medication.  His reports of such symptoms throughout the appeal are credible, as they are generally consistent with observations and notations by examiners and outpatient clinicians.

In assigning an initial rating of 20 percent, the Board notes that the November 2006 VA examination report shows the Veteran reported periscapular back pain with weakness and moderate muscle spasms in this area that were often severe enough to restrict his movement.  The examiner also noted that X-rays of the lumbar spine showed mild dextroscoliosis centered on L3.  

In his May 2009 statement, the Veteran reported that he used medication for muscle spasms.  Private chiropractic treatment records dated in July 2009 reflect findings of muscle spasms and tenderness in the bilateral thoracic paraspinal areas as well as the right lumbar paraspinals.

A May 2010 VA treatment note shows the Veteran reported of worsening low back pain with thoracic muscle cramping and spasms that caused limping and numbness of the left leg.  This is evidence of abnormal gait caused by muscle spasms.  

At the May 2011 VA examination, the examiner noted a history of spinal pain, muscle spasms, and additional symptoms.  The Veteran demonstrated an antalgic gait on examination.

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating under the General Formula is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  This rating is assigned for the entire appeal period prior to September 23, 2013.  In doing so, the Board notes that the record generally reflects a history of muscle spasms in both the cervical and thoracolumbar and paraspinal areas.  

The Board is cognizant of the fact that the first time a VA clinician specifically attributed an abnormal gait (as opposed to restricted movement) to thoracolumbar muscle spasms was at the May 2010 evaluation.  VA examiners in October and December 2009 did not observe muscle spasms or an abnormal gait on examination.  However, the November 2006 VA examination report shows the Veteran reported periscapular back pain and weakness, and moderate muscle spasms in this area that were often severe enough to restrict movement.  The Board finds his statements in that regard to be both competent and credible.  While the Veteran did not specify the manner in which his movement was limited, such as whether his gait was affected, the Board is resolving all reasonable doubt in the Veteran's favor in this regard.  The Board is also cognizant that the May 2011 VA examiner did not specifically state that muscle spasms reported at the examination directly caused the Veteran's abnormal gait, but resolves doubt in the Veteran's favor.  Additionally, the Board notes that the VA records show diagnoses of thoracogenic scoliosis and levoscoliosis (abnormal contour).  However, there is no evidence of record that muscle spasms or guarding of the lumbar spine caused these findings of scoliosis.  Nonetheless, the Board is resolving all reasonable doubt in the Veteran's favor in this regard as well.

The Board further notes that while the December 2009 VA examination report shows that the Veteran had forward flexion to 85 degrees, his motion was further limited to 70 degrees due to pain and fatigue - with pain beginning at 45 degrees.  In light of DeLuca and Cullen, and resolving all reasonable doubt in his favor, such findings also closely approximate the criteria for a 20 percent rating under the general schedule for spine disorders.  38 U.S.C.A. § 4.71a, DCs 5237, 5243.

As noted in the July 2014 decision, the Board again observes that service connection for the Veteran's low back disability was granted on the basis of aggravation by the service-connected left shoulder disability.  See February 2010 rating decision.  Because the December 2009 VA examiner (in a January 2010 addendum) was unable to give an approximate value of the degree of disability of the Veteran's baseline level of the spine, prior to the onset of aggravation, a baseline evaluation of 0 percent is assigned.  

A higher rating under the General Formula is not warranted because throughout the entire appeal period, the Veteran's thoracolumbar range of flexion is well above 30 degrees with no ankylosis of the thoracolumbar spine.  

Examiners in October and December 2009 noted no mid- or lower back spasms or abnormal contour or gait.  Range of flexion was at worst 70 degrees with a combined range of spinal motion of 200 degrees after repetition.  At the VA examination in May 2011, the range of flexion was at worst 85 degrees with no additional limitation of motion after repetition.  A higher schedular rating is not warranted because the range of flexion is not 30 degrees or less.

The Board finds that the testing and opinions of examiners in 2009 and 2011 are adequate to address whether higher ratings prior to September 23, 2013 are warranted in view of the Veteran's reported episodes of flare-up pain.  There is no expectation that a clinician must guess at the level of additional impairment, and the examiners explained that their observations on occasions without flare-ups did not support speculation.  The Veteran reported experiencing episodes in cold weather and on exertion.  As he was receiving on-going VA primary care throughout the appeal period, it is reasonable that he would have sought treatment during an episode or at least reported the symptoms to his clinicians so that additional medication or support devices could be provided.  There are no such notations in the records.  Moreover, the Veteran also reported that his flare-ups were precipitated by his own over-exertion and not as a feature of his disease.  The flare-up episodes resolved with rest, indicating the acute nature of his temporary dysfunction.  The Board finds no credible clinical basis to support an even higher rating based on episodes of flare-up.  

The Board further finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with disability ratings higher than those already assigned.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating what is already assigned.  Accordingly, the evidence of record does not support the assignment of a disability rating higher than 20 percent for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint. 

Regarding ankylosis, at all of the VA compensation examinations, the Veteran had ranges of motion in his lumbar spine, albeit limited.  This establishes that the Veteran does not have ankylosis of his lumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (holding that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  The VA and private treatment records do not provide contrary evidence.  Thus, this evidence does not establish ankylosis of the spine, to warrant a higher disability rating of 20 percent for the lumbar spine disability prior to September 23, 2013.  38 U.S.C.A. § 4.71a, DC 5237. 

Finally, at no time did the Veteran report experiencing incapacitating episodes as defined in the regulations.  38 U.S.C.A. § 4.71a, DC 5243.  There is also no evidence in the claims file that bed rest was prescribed by a physician.  Under the regulation, it is not enough that the veteran takes to his bed; rather, a physician must have prescribed the bed rest for the requisite period of time.  Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  

In short, the Board finds that an initial 20 percent rating for the thoracolumbar spine muscle strain with degenerative disc disease under the General Formula and service connection is warranted for the entire appeal period that is prior to September 23, 2013.  The evidence of record does not establish that entitlement to a disability rating in excess of 20 percent at any time prior to September 23, 2013, so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.

The rating criteria for disease of the spine include consideration of neurological complications.  In January 2014, the RO granted service connection for left lower extremity radiculopathy and assigned a 10 percent rating, effective May 7, 2011.  The Veteran, through his representative, has expressed disagreement with the initial rating and effective date assigned for his radiculopathy of the left lower extremity.  These issues are addressed in the Remand below.

As noted, the issue before the Board is entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability -only for the period that is prior to September 23, 2013.  Therefore, the Board will only address whether there are neurological complications affecting the right lower extremity prior to September 23, 2013, consistent with the parties' Joint Motion for Partial Remand.  

The Board finds that a separate rating for neurologic impairment affecting the right leg is not warranted at any time prior to September 23, 2013.  Neurological testing at the December 2009 VA examination was negative and there were no symptoms of radiculopathy or distribution.  The record documents the Veteran's complaints of numbness and weakness in both legs at a private treatment visit in September 2010.  However, upon a physical examination of the Veteran, the private physician only diagnosed the Veteran with radiculopathy of the left lower extremity.  Neurological testing at the May 2011 examination was likewise normal for the right lower extremity.  Neurological testing conducted at the September 2013 VA examination revealed the presence of radiculopathy in the left leg only.  The right leg was found to be normal neurologically.  The Veteran consistently denied any other neurological deficits such as bladder or bowel dysfunction.  The Board notes that radiculopathy (radiating pain from a lumbar nerve root) is contemplated under the General Formula so that the rating for neurological complications is for incomplete paresthesias manifested by loss of reflexes, sensation, and motor function.  

For the above stated reasons, the Board finds that the Veteran is not entitled to separate disability ratings for additional neurological manifestations of his service-connected lumbar spine disability prior to September 23, 2013.  38 C.F.R. § 4.25.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain and muscle spasms, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran believes that his disability is worse than the assigned rating, his contentions are outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

Extra-schedular Rating

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's lumbar spine disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the lumbar spine with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the lumbar spine were not severe enough to warrant higher disability ratings than those already assigned.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  Regarding the effect of medications, the Veteran acknowledged that he did not use or rarely used them.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.   

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Evidence in the file shows the Veteran was employed until 2009.  At the VA examination in May 2011, he stated that he was not working because he could not find the right job.  The record reflects that service connection is also in effect for a left shoulder disability, neck disability, neurological disorder of the left arm, and bilateral tinnitus.  Neither the Veteran nor his representative has argued that the Veteran was unemployable due to his low back disability for the appeal period prior to September 23, 2013.  For these reasons, the Board finds that a claim for TDIU has not been raised.


ORDER

An initial disability rating of 20 percent, but no higher, prior to September 23, 2013 for mechanical thoracolumbar strain is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

In January 2014, the RO granted service connection for left lower extremity radiculopathy and assigned a 10 percent rating, effective May 7, 2011.  In August 2014, the Veteran submitted a notice of disagreement with the January 2014 rating decision.  He averred that a rating in excess of 10 percent for left lower extremity radiculopathy and an earlier effective date for the grant were warranted.  The RO has not issued a statement of the case (SOC) addressing this issue.  

In January 2014, the RO denied service connection for an acquired psychiatric disorder including depression.  The RO informed the Veteran in correspondence dated January 18, 2014.  The Veteran expressed timely disagreement in correspondence received on January 13, 2015, but the RO has not issued an SOC addressing this issue.  

When a claimant files a timely NOD and there is no SOC, the Board must remand the issue to the RO for the issuance of a SOC.  The failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue an SOC on the issues of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy; entitlement to an effective date earlier than May 7, 2011, for the grant of service connection for left lower extremity radiculopathy; and entitlement to service connection for an acquired psychiatric disorder.  

If any decision remains adverse to the Veteran inform him that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the letter.  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


